                     Case 19-11743-JTD   Doc 841-1   Filed 08/23/21   Page 1 of 3




                                           EXHIBIT A




#10054556 v1 \016594 \0006



DOCS_DE:235739.1 65988/003
                                                                      Case 19-11743-JTD                   Doc 841-1            Filed 08/23/21            Page 2 of 3

                      Creditor                                                                                                                                                                        Stat
Claim #    Schedule # Number                    Creditor                             Address 1                          Address 2                     Address 3         Address 4          City        e       Zip        Zip +4

             3202817   3202817   2554301 ONTARIO INC                                                         1097-1099 KINGSTON RD            UNIT #1                               PICKERING         ON     L1V1B5 Canada
     163                   163   ACCOUNTEMPS                             ROBERT HALF                         RECOVERY DEPT                    PO BOX 5024                           SAN RAMON         CA     94583
             3202844   3202844   ACCOUNTEMPS INC                                                             12400 COLLECTIONS CENTER DRIVE                                         CHICAGO           IL     60693
             3202865   3202865   ALAN SZAFLARSKI                                                             416 COLONIAL DR.                                                       GRAND ISLAND      NY     14072
             3202892   3202892   AMERICAN CARPET CLEANING INC.                                               12330 ECLIPSE CT.                                                      NEW PORT RICHEY   FL     34654
   1,063     3202926      1063   ASPEN CREEK PLUMBING & HEATING LLC                                          20271 STATE HWY 18                                                     BRAINERD          MN     56401
             3202928   3202928   ATLAS ELECTRIC MOTOR SERVICE                                                76 CUMMINGS DRIVE                                                      WALTON            KY     41094
             3202947   3202947   BAUGH SUPPLY CHAIN COOPERATIVE                                              1390 ENCLAVE PARKWAY #A1004                                            HOUSTON           TX     77077
     982                   982   BELLSOUTH TELECOMMUNICATIONS, INC. KAREN CAVAGNARO, ESQ.                    C/O ATT SERVICES, INC.           ONE ATT WAY, ROOM 3A104               BEDMINSTER        NJ     07921
     511                   511   BISHOP CONTRACTING, INC. DBA BISHOP AIR                                                                                                                              NV     89015
                                                                                                             850 S BOULDER HIGHWAY #190                                             HENDERSON
                                 SERVICE
             3204039   3204039   BLUE HERON ENTERPRISES                                                      PO BOX 2817                                                            RICHMOND HILL     GA     31324
             3202972   3202972   BOB DAVIS                                                                   1365 CRESTOVER COURT                                                   DAVIS             IL     61019
             3203005   3203005   CALIFORNIA CORPORATIONS COMM            DEPT CORPORATIONS                   320 WEST FOURTH STREET #750                                            LOS ANGELES       CA     90013
             3204288   3204288   CALIFORNIA STATE DISBURSEMENT                                               P.O. BOX 989067                                                        WEST SACRAMENTO   CA     95798
             3203016   3203016   CAREERBUILDER, LLC                                                          13047 COLLECTION CENTER DRIVE                                          CHICAGO           IL     60693-0130
             3203028   3203028   CCH INCORPORATED                                                            PO BOX 4307                                                            CAROL STREAM      IL     60197-4307
             3203030   3203030   CEDAR RAPIDS POLICE DEPT.                                                   505 1ST STREET S.W.                                                    CEDAR RAPIDS      IA     52404
     270                   270   CENTERPOINT ENERGY                                                          PO BOX 1700                                                            HOUSTON           TX     77251
             3203032   3203032   CENTRAL CHILD SUPPORT RECEIPT                                               PO BOX 305200                                                          NASHVILLE         TN     37229
      33                    33   CHERRY CENTRAL COOPERATIVE, INC.        CHERRY CENTRAL                      1771 N US 31 S                   PO BOX 988                            TRAVERSE CITY     MI     49685
             3203066   3203066   CINCINNATI BELTING & TRANS INC                                              7152 SOLUTION CENTER                                                   CHICAGO           IL     60677
     440                   440   CIT BANK NA                             C/O BANKRUPTCY PROCESSING SOLUTIONS,PO BOX 593007                                                          SAN ANTONIO       TX     78259
     685     3204704       685   CITY OF ANAHEIM, CA                     CREDIT AND COLLECTIONS              PO BOX 3069                                                            ANAHEIM           CA     92803-3069
     679                   679   CITY OF LA CROSSE WATER UTILITY                                             400 LA CROSSE STREET                                                   LA CROSSE         WI     54601
     515                   515   CITY OF NEENAH                          JULIE ROSENAU                       211 WALNUT ST                    PO BOX 426                            NEENAH            WI     54957
   1,177                  1177   CITY OF ORANGE                          ATTN JESSICA BORCHARDT              PO BOX 11024                                                           ORANGE            CA     92856-8124
     932                   932   CITY OF PORT ST. LUCIE UTILITY SYSTEMS                                                                                                                               FL     34984
                                                                                                             121 SW PORT ST. LUCIE BLVD                                             PORT ST. LUCIE
                                 DEVELOPMENT
   1,076                  1076   CITY OF TAMPA UTILITIES                                                     315 E. KENNEDY BLVD, 5TH FLOOR                                         TAMPA             FL     33602
     494                   494   CITY TREASURER MADISON - WI             MADISON WATER UTILITY               119 E. OLIN AVENUE                                                     MADISON           WI     53713
             3204418   3204418   CLASSIC DIST & BEV GROUP                                                    PO BOX 60397                                                           LOS ANGELES       CA     90060
      85                    85   CLEAN AND FRESH                                                             P.O. BOX 137471                                                        CLERMONT          FL     34714
     134                   134   CLEAN IOWA, INC.                                                            1450 NE 69TH PL, SUITE 50                                              ANKENY            IA     50021
             3202807   3202807   COLORADO STATE TREASURER                                                    PO BOX 46541                                                           DENVER            CO     80201-6541
             3202662   3202662   COMMERCIAL GASKETS OF CENT. FL                                              ATTN GARY STRATTON               757 N. HWY. 17-92 #101                LONGWOOD          FL     32750
             3202665   3202665   CTV MEDIA INC.                                                              1490 MANNING PARKWAY             ATTN LIZ HOLBERT                      POWELL            OH     43065
     921                   921   DAVACO, INC                             JASON MELVIN                        4050 VALLEY VIEW LANE, SUITE 150                                       IRVING            TX     75038
             3203171   3203171   DAVID BLOUIN                                                                2124 KIRKLAND                                                          AUBURNDALE        FL     33823
             3203179   3203179   DEAN FOODS NORTH CENTRAL, INC.                                              P.O. BOX 1450, NW 8318                                                 MINNEAPOLIS       MN     55485-8318
             3203188   3203188   DEPARTMENT OF EDUCATION AWG                                                 P O BOX 790356                                                         ST LOUIS          MO     63179-0356
     617                   617   DEPARTMENT OF WATER AND POWER, CITY                                                                                                                                  CA     90051-5700
                                                                         ATTN BANKRUPTCY                     PO BOX 51111                                                           LOS ANGELES
                                 OF LOS ANGELES
             3203195   3203195   DESTINYS CATERING                                                           10 ENFIELD STREET                                                      GREENHILLS        OH     45218
     607                   607   DIRECT ENERGY BUSINESS                  BRIAN KEOGH - ACCOUNTS RECEIVABLE   194 WOOD AVENUE SOUTH - 2ND FLOORFRONT FOYER                           ISELIN            NJ     08830
             3203206   3203206   DIVERSIFIED COLLECTION SERVICE                                              P O BOX 9055                                                           PLEASANTON        CA     94566-9055
             3203214   3203214   DOUGS CHEM-DRY CARPET CARE                                                  810 RABBIT RUN RD.                                                     JEFFERSON CITY    MO     65109-3224
     704     3203219       704   DUNSTAN & SON PLUMBING CO INC                                               1127 W MAIN STREET                                                     LEESBURG          FL     34748
     624                   624   ERACLIDES, GELMAN, HALL, INDEK, PA      REBECCA OKEEFE                      2030 BEE RIDGE ROAD                                                    SARASOTA,         FL     34239
             3203248   3203248   ERNST FLUID POWER CO INC                                                    P.O. BOX 13267                                                         DAYTON            OH     45413
     701                   701   EVANS ENTERPRISES                                                           206-A SOUTH LOOP 336W #287                                             CONROE            TX     77304
             3203251   3203251   FAIRMONT FIRE SYSTEMS INC                                                   209 DOWNTOWN PLAZA                                                     FAIRMONT          MN     56031
             3204043   3204043   FILLE INC                                                                   401 W ROUTE 38                                                         MOORESTOWN        NJ     08057-3235
     862                   862   FIRE SERVICE CORP.                                                          25132 TASMAN RD                                                        LAGUNA HILLS      CA     92653
             3203270   3203270   FIREMASTER                                                                  DEPT 1019                        PO BOX 121019                         DALLAS            TX     75312-1019
     483                   483   FLORIDA HANDLING SYSTEMS, INC                                               2651 STATE ROAD 60 WEST                                                BARTOW            FL     33830
             3203295   3203295   FLORIDA ST DISBURSEMENT UNIT                                                P O BOX 8500                                                           TALLAHASSEE       FL     32314-8500
             3204468   3204468   FRANKLIN MACHINE PRODUCTS, INC                                              PO BOX 74007311                                                        CHICAGO           IL     60674-7311
      83     3202785        83   FRONTIER LIGHTING INC                                                       2090 PALMETTO STREET                                                   CLEARWATER        FL     33765
             3203320   3203320   FULLERS LAWN CARE                       PRESSURE WASHING INC                P O BOX 160908                                                         ALTAMONTE         FL     32716
             3204473   3204473   GAMEDAY MEDIA                                                               P.O. BOX 2269                                                          LAKE OSWEGO       OR     97035
             3202789   3202789   GILBERT FOODSERVICE INC                                                     4005 STUART ANDREW BLVD                                                CHARLOTTE         NC     28217
     564                   564   GOLDEN STATE WATER CO.                  ATTN SHELLY PASALO                  PO BOX 9016                                                            SAN DIMAS         CA     91773-9016
             3203373   3203373   H & O DISTRIBUTION INC.                                                     325 OSBORNE DRIVE                                                      FAIRFIELD         OH     45014
             3203396   3203396   HERSHEY FOODS USA INC                                                       PO BOX 640227                                                          PITTSBURGH        PA     15264
             3203401   3203401   HINDS BOCK INC                                                              2122 - 222ND ST. SE                                                    BOTHELL           WA     98021-4430
                                                                 Case 19-11743-JTD           Doc 841-1                Filed 08/23/21            Page 3 of 3
 940                  940   ILLINOIS AMERICAN WATER                AMERICAN WATER             PO BOX 578                                                                       ALTON              IL   62002
        3203424   3203424   ILLINOIS STATE DISBURSE UNIT                                      PO BOX 5400                                                                      CAROL STREAM       IL   60197-5400
        3203439   3203439   INTERNATIONAL MOLASSES CORP                                       88 MARKET STREET                    PO BOX 898                                   SADDLE BROOK       NJ   07663
 245                  245   INTERNATIONAL MOLASSES CORP LTD.       ANTHONY FERRARO            PO BOX 898                                                                       SADDLE BROOK       NJ   07663
        3203447   3203447   IOWA STATE DISBURSEMENT UNIT                                      P.O. BOX 9125                                                                    DES MOINES         IA   50306-9125
        3204055   3204055   JDK MANAGEMENT CO., INC.                                          1388 STATE ROUTE 487                                                             BLOOMSBURG         PA   17815-8905
        3203472   3203472   JOEL BRITZMAN                                                     492 WINDING CREEK PLACE                                                          LONGWOOD           FL   32779
 604                  604   JOHNSON COUNTY WASTEWATER              CUSTOMER SERVICE           11811 S. SUNSET DRIVE, SUITE 2500                                                OLATHE             KS   66061
        3202614   3202614   JOY POWERS                                                        9936 KENDAL DR                                                                   ORLANDO            FL   32817
        3203517   3203517   KUPERS KAKES, INC.                                                2604 W 41ST STREET                                                               SIOUX FALLS        SD   57105-6101
 978    3204138       978   LCEC- LEE COUNTY ELECTRIC                                                                                                                                             FL   33918-3455
                                                                                              PO BOX 3455                                                                      NORTH FORT MYERS
                            COOPERATIVE
        3203547   3203547   LINN COUNTY SHERIFF                    ATTN FINANCIAL DIVISION    P.O. BOX 669                                                                     CEDAR RAPIDS       IA   52406-0669
        3204307   3204307   LOS ANGELES COUNTY SHERIFF                                        P O BOX 843580                                                                   LOS ANGELES        CA   90084-3580
        3202790   3202790   MAIL FINANCE                                                      DEPT 3682                           PO BOX 123682                                DALLAS             TX   75312-3682
 632                  632   MARKET SQUARE SERVICES INC.                                       24586 GARRETT HWY SUITE 100B                                                     MCHENRY            MD   21541
        3203571   3203571   MARYLAND OFF OF ATTORNEY GENER                                    200 ST. PAUL PLACE                                                               BALTIMORE          MD   21202
        3204659   3204659   MC WHOLESALERS                                                    6075 POPLAR AVENUE                  SUITE 800                                    MEMPHIS            TN   38119-4709
 224                  224   MCMASTER-CARR SUPPLY CO                                           9630 NORWALK BLVD                                                                SANTA FE SPRINGS   CA   90670
 186                  186   MEMPHIS LIGHT GAS AND WATER                                       PO BOX 430                                                                       MEMPHIS            TN   38101
  38                   38   MERCHANT-LINK, LLC                     ATTN LEGAL                 8401 COLESVILLE RD, STE 750                                                      SILVER SPRING      MD   20910
        3203602   3203602   MINNESOTA CHILD SUPPORT PAY CT                                    P.O. BOX 64306                                                                   ST. PAUL           MN   55164
 177                  177   MONTANA DAKOTA UTILITIES                                          PO BOX 5600                                                                      BISMARCK           ND   58503
  39                   39   NEI ELECTRIC, INC                                                 3233 LOUIS AVE                                                                   EAU CLAIRE         WI   54703
 255                  255   NEW CARBON COMPANY, LLC                JOSEPH T. CROWLEY          50 APPLIED BANK BLVD                                                             GLEN MILLS         PA   19342
        3202781   3202781   NEW JERSEY LOGOS LLC                                              1230 PARKWAY AVE SUITE 100                                                       WEST TRENTON       NJ   08628-3018
        3203635   3203635   NEW YORK DEPT OF LAW                                              120 BROADWAY                        23RD FLOOR                                   NEW YORK           NY   10271
        3203644   3203644   NORTH DAKOTA STATE DISB. UNIT                                     P.O. BOX 7280                                                                    BISMARCK           ND   58507-7280
  441   3204214       441   NORTH PORT UTILITIES, FL                                          4970 CITY HALL BLVD                                                              NORTH PORT         FL   34286
   46                  46   NUCO2, LLC                                                        2800 SE MARKET PLACE                                                             STUART             FL   34997
  162                 162   OFFICETEAM                             ROBERT HALF                RECOVERY DEPT                       PO BOX 5024                                  SAN RAMON          CA   94583
  253                 253   ONTARIO MUNICIPAL UTILITIES COMPANY                               1333 S BON VIEW AV                                                               ONTARIO            CA   91761
1,028   3203666      1028   OSBORNE TRUCKING COMPANY, INC.                                    325 OSBORNE DRIVE                                                                FAIRFIELD          OH   45014
  291                 291   PARK OUTDOOR ADVERTISING OF NY INC                                11 ASCOT PLACE                                                                   ITHACA             NY   14850
        3203684   3203684   PERFORMANT NATIONAL PMT CTR                                       PO BOX 205789                                                                    DALLAS             TX   75320
        3202780   3202780   PERKINS RESTAURANT & BAKERY                                       PO BOX 158                                                                       MCHENRY            MD   21541
 716                  716   PK PAVILIONS PLACE LP                  C/O SUSAN MASONE           500 NORTH BROADWAY, SUITE 201                                                    JERICHO            NY   11753
        3203712   3203712   PRO SWEEP                                                         794 WEST MAIN AVE STE B                                                          WEST FARGO         ND   58078
 281                  281   REPUBLIC SERVICES LLC DIV 798          JESSICA R HEDRICK          11563 MOSTELLER RD                                                               CINCINNATI         OH   45241
 393    3203775       393   ROCKY MOUNTAIN SEWER-JET INC.                                     14697 E EASTER AVE, SUITE D                                                      CENTENNIAL         CO   80112
 428    3203781       428   RONS REFRIGERATION & AIR CONDITIONING,                                                                                                                                WI   54494
                                                                                              2431 49TH ST. SOUTH                                                              WISCONSIN RAPIDS
                            LLC
        3203824   3203824   SHAMROCK GROUP INC.                                               2900 5TH AVENUE SOUTH                                                            MINNEAPOLIS        MN   55408
        3202795   3202795   SHRED IT                                                          23166 NETWORK PLACE                                                              CHICAGO            IL   60673-1252
  62                   62   SMUD                                   ATTN A255                  PO BOX 15830                                                                     SACRAMENTO         CA   95852
        3203845   3203845   SOUTHEASTERN PROTECTION SV INC                                    1681 E E WILLIAMSON RD STE1001                                                   LONGWOOD           FL   32779
        3203847   3203847   SOUTHERN WINE & SPIRITS OF FLA                                    PO BOX 864921                                                                    ORLANDO            FL   32886-4921
        3204602   3204602   SOUTHERN WINE & SPIRITS/NC                                        PO BOX 742313                                                                    LOS ANGELES        CA   90074-2313
 370    3203876       370   STACI ADAMS                                                       1601 E OKLAHOMA                                                                  PONCA CITY         OK   74601
        3203868   3203868   STATUS HOSPITALITY MGMT, LLC                                      933 E 910 S. SUITE 102                                                           PROVO              UT   84606
        3203874   3203874   STEPHANIE WEIL                                                    2391 HUMMINBIRD LN                                                               HEBRON             KY   41048
        3203894   3203894   SUSAN M KRUSE                                                     18854 WYNNFIELD ROAD                                                             EDEN PRAIRIE       MN   55347
        3204622   3204622   SYSCO                                                             P.O. BOX 27638                                                                   SALT LAKE CITY     UT   84127-0638
 335                  335   THE DAVID W. UPHAM TRUST OF 2018,                                                                                                                                     CA   92869
                            MADELINE RUCIRETA, MARY LYNN
                                                                   MARY LYNN TATHAM           1205 N. CHRISTINE ST.                                                            ORANGE
                            TATHAM, MARJORY BRADY, ANDREW J.
                            SINDONI, MICHAEL F. SINDONI
        3203958   3203958   TYLERS LOCK & KEY SER INC                                         821 JEFFERSON ST.                                                                JEFFERSON CITY     MO   65101
        3202813   3202813   UNUM LIFE INSURANCE                                               P.O. BOX 740591                                                                  ATLANTA            GA   30374-0591
        3203972   3203972   US DEPARTMENT OF EDUCATION AWG                                    PO BOX 790356                                                                    ST.LOUIS           MO   63179-0356
        3203984   3203984                                                                                                                               6000 FELDWOOD ROAD, 5TH                   GA   30349
                            US-FOODSERVICE-MEMPHIS                TOM MCLAUGHLIN              BANK OF AMERICA                     LOCK BOX 281834                               COLLEGE PARK
                                                                                                                                                        FLR.
        3203998   3203998   VIDEO JET TECHN.                                                  12113 COLLECTION CENTER DR.                                                       CHICAGO           IL   60693
        3203999   3203999   VIKING AUTOMATIC SPRINKLER INC                                    PO BOX 74008409                                                                   CHICAGO           IL   60674-8409
        3204005   3204005   WALKER-J-WALKER INC.                                              PO BOX 971264                                                                     DALLAS            TX   75397
        3204017   3204017   WENCL PLUMBING & HTG INC                                          1082 SE 38TH ST                                                                   OWATONNA          MN   55060
        3204028   3204028   WISCONSIN SCTF                                                    P.O. BOX 74400                                                                    MILWAUKEE         WI   53274-0400
